Name: Commission Regulation (EC) No 3134/93 of 12 November 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: consumption;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31993R3134Commission Regulation (EC) No 3134/93 of 12 November 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Official Journal L 280 , 13/11/1993 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 53 P. 0177 Swedish special edition: Chapter 3 Volume 53 P. 0177 COMMISSION REGULATION (EC) No 3134/93 of 12 November 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as amended by Commission Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EEC) No 1715/93 (4), fixes the conditions for the acceptance of cereals for intervention; whereas cereals offered must have the physical and technical characteristics required for the qualities eligible for intervention; whereas it should be laid down that common wheat presented as being of breadmaking quality must be suitable for that purpose; whereas it should be laid down that, where doubt exists, the intervention agency must verify that this is the case; Whereas there is a particular risk after the opening of intervention in the Member States in the north of the Community from 1 November onwards; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following two subparagrpahs are hereby added to Article 2 (2) of Regulation (EEC) No 689/92: 'For common wheat presented as being of breadmaking quality during the 1993/94 marketing year, the intervention agency shall, in case of doubt, undertake a germination test. Where the germinative capacity is less than 85 %, the common wheat in question shall be rejected. However, if evidence is furnished to the satisfaction of the intervention agency that the common wheat offered is of breadmaking quality, the wheat shall be accepted as such. The costs of carrying out the tests required to furnish the abovementioned evidence shall be defrayed by the supplier.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 196, 5. 8. 1993, p. 22. (3) OJ No L 74, 20. 3. 1992, p. 18. (4) OJ No L 159, 1. 7. 1993, p. 100.